DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The election, arguments, and amendment of 23 April 2021 have been entered.
	Claims 1-10 are pending, claim 10 is withdrawn, and claims 1-9 are being examined on the merits.

Election/Restrictions
Applicant’s election of Group I (with traverse) in the reply filed on 23 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 23 April 2021, but as set forth above no arguments were provided as to supposed errors in the restriction requirement, and as such the claims are treated as withdrawn without traverse.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/252,201, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘201 application provides no support under 35 U.S.C. 112(a) for administration of nicotinamide or determining levels of sorbitol or taurine in the blood. None of the secondary elements (nicotinamide) or monitoring criteria (levels of sorbitol or taurine) are disclosed or contemplated by the ‘201 application. 
The earliest effective filing date that can be afforded for the claimed invention is the PCT filing date, 7 November 2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite due to the language “the amount of modified peptide to administer to the subject”. The language is indefinite because it provides no indication as to what the amount actually is if elevated levels of sorbitol or taurine are detected in the blood sample. Nothing from the specification or claim itself directs one of ordinary skill in the art as to an understanding of what the amount to administer comprises, i.e. whether the level is micrograms, milligrams, grams, etc. of the claimed peptide. The metes and bounds of the administered peptide are unclear. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (Circulation 130:A17773, published 25 November 2014, hereafter referred to as Zhu).
The Zhu art teaches that a peptide fusion TAT-PTEN9c was created between the HIV TAT sequence and the PTEN C-terminal 9 amino acids of the PDZ-domain binding motif (see e.g. Introduction). The C-terminal 9 amino acids of PTEN comprise the sequence DQHTQITKV (as evidence, see UniProtKB – P60484). Accordingly, the sequence comprises SEQ ID NO: 1 and between one and 50 additional non-native amino acid residues. Furthermore, TAT-PTEN9c was administered to C57BL6 mice in a cardiac arrest model, with the data indicating that usage after CPR prevents cardiovascular collapse and death (see e.g. Results). Therefore, the process of Zhu anticipates claim 1.
With respect to claim 2, TAT is a cell-penetrating peptide. 
With respect to claim 4, the TAT-PTEN9c was administered via IV (see e.g. Methods), which implies that a pharmaceutical carrier was present in order to allow for intravenous delivery. 
With respect to claim 5, the Zhu art teaches administration after CPR (see e.g. Methods), i.e. after heart function is restored. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,688,153 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘153 patent claims identical compositions and discloses identical methods of use.
The ‘153 patent claims peptides containing a modified PDZ binding domain consisting of SEQ ID NO: 2 or 3 (see e.g. claim 1). The peptide contains between one and 50 non-native amino acid residues, one or more non-hydrolyzable bonds, or a combination of both modifications (see e.g. claim 1). This reads upon the composition found in instant claim 1.
The parent ‘153 patent does not claim a method of use. However, the Federal Circuit has found that lack of an explicit claim to a method of use does not preclude a double patenting rejection if an identical use to an identical composition is disclosed in the reference patent:
A claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use (Sun Pharmaceutical. Industries, Ltd.  v. Eli Lilly & Co., 611 F.3d 1381 (Fed. Cir. 2010)).


	With respect to claim 2, the ‘153 patent claims use of a CPP (see e.g. claims 2 and 9). The peptide containing a CPP is also found disclosed in an identical method of use (see e.g. Example 1).
	With respect to claim 3, the ‘168 patent claims SEQ ID NO: 63 (see e.g. claim 3) and also discloses an identical method of use (see e.g. Example 1).
	With respect to claim 4, the ‘153 patent claims pharmaceutical formulations (see e.g. claim 4), but the administration in Example 1 also is via IV which by necessity requires a pharmaceutical carrier.
	With respect to claim 5, the ‘153 patent also discloses administration after heart function is restored (see e.g. Example 2).
	With respect to claim 6, the ‘153 patent discloses administration during CPR (see e.g. Example 2).
	With respect to claims 7 and 8, the ‘153 patent claims a composition with nicotinamide (see e.g. claim 5) as well as disclosing administration with the modified peptide during CPR (see e.g. Example 3).
	With respect to claim 9, the ‘153 patent discloses use of sorbitol and taurine levels in blood to guide treatment (see e.g. Example 4).

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658